900 F.2d 252Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.EDWARD M. HINKAMP;  WALTER HINKAMP;  RUTHENE HINKAMP,Plaintiffs-Appellants,v.AMERICAN MOTORS CORPORATION, a Foreign Corporation;  JEEPCORPORATION, a Nevada Corporation, Defendants-AppelleesandWHITE AUTOMOTIVE CORPORATION, a Colorado Corporation;ALLIED CORPORATION, a New York Corporation;  DAALSPECIALTIES (CANADA) LTD., a division of Allied Corporation;YARBOROUGH MOTOR COMPANY, INC., a North CarolinaCorporation, jointly and severally, Defendants.
No. 89-2160.
United States Court of Appeals, Fourth Circuit.
Argued:  March 6, 1990.Decided:  April 10, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Fayetteville.  Terrence W. Boyle, District Judge.  (CA-86-44-CIV-3)
Herbert H. Thorp, Sr., Thorp & Clarke, Fayetteville, N.C.  (Argued) for appellants;  Ronald E. Winfrey, Rose, Ray, Winfrey & O'Connor, P.A., Fayetteville, N.C. on brief.
Darrel Peters, Office of Richard M. Goodman, PC, Detroit, Mich., Joseph Walker Yates, III, Yates, Fleishman, McLamb & Weyher, Raleigh, N.C.  (Argued) for appellees;  Kirk G. Warner, Yates, Fleishman, McLamb & Weyher, Raleigh, N.C. on brief.
E.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Edward, Walter, and Ruthene Hinkamp appeal the district court's grant of summary judgment for American Motors Corporation and Jeep Corporation.  The Hinkamps contend that the district court erred in holding that Edward Hinkamp was contributorily negligent as a matter of law, barring recovery under any of the several negligence theories advanced by the Hinkamps.  We have reviewed the briefs of counsel, heard oral argument, and satisfied ourselves concerning the facts of the case and the applicable law.  The district court correctly held that there was no genuine issue of material fact as to whether Edward Hinkamp's contributory negligence was a cause of the accident and injuries he sustained.  Accordingly, we affirm the judgment of the district court.


2
AFFIRMED.